DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2020, 09/29/2020 and 06/07/2021 were filed compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28, 30, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 35 recite “an inclined angle”. Claims 28, 30, 37 and 38, which depend from claim 21 and 35, also recite “an inclined angle”. It is not clear if the inclined angle recited in claim 28, 30, 37 and 38 refer to the inclined angle of claim 21 and 35 or if it is an additional inclined angle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20200203804) in view of Cho et al. (US 20180241115).
Regarding claim 21:
Khripkov et al. disclose (in Figs. 2-7) an electronic device (100) comprising: a front cover (131) and a rear cover (132) forming a part of an outer appearance of the electronic device (100); an antenna structure (150) disposed between the front cover (131) and the rear cover (132); and a lateral member (defined by 110, 120, 140 and 160) disposed between the front cover (131) and the rear cover (132), extended to a lateral surface (See Figs.) of the electronic device (100) to form at least in part a lateral appearance of the electronic device (100), and including a conductive portion (110) and a non-conductive 
          
    PNG
    media_image1.png
    279
    496
    media_image1.png
    Greyscale

Khripkov et al. is silent on that the inclined angle being formed between an inclined line and a vertical line, the inclined line connecting one of both ends of the antenna structure and a starting point of the concave portion starting from the lateral surface, and the vertical line perpendicularly connecting the one end of the antenna structure and the lateral surface.
Khripkov et al. disclose that the antenna structure and the housing are arranged to maximize the antenna gain and beam scan coverage (Para. 0017, Lines 1-4; Para. 0023, Lines 7-12; Para. 0031, Lines 1-7; Para. 0091, Lines 14-16).
Cho et al. disclose (in Figs. 2-5) inclined angle (See Fig. below) being formed between an inclined line (Inclined Line) and a vertical line (Vertical Lines), the inclined line (Inclined Line) connecting one of both ends of the antenna structure (545 on 441 and 442) and a starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440), and the vertical line (Vertical 

    PNG
    media_image2.png
    284
    524
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement within a housing device as taught by Cho et al. into the device of Khripkov et al. for the benefit of providing electronic device that can improve antenna performance (Para. 0009, Lines 1-2) e.g. directivity, gain and beam scan coverage etc.
Regarding claim 22:
Khripkov et al. disclose the inclined angle ranges from 30 degrees to 60 degrees (See Fig.).
Regarding claim 23:
Khripkov et al. disclose an inner surface of the concave portion (around 120) is formed as a curved plane having a specific curvature (See Fig. 2).
Regarding claim 24:
Khripkov et al. disclose the concave portion (around 120) has at least one slit further recessed (into 110) from an inner surface of the concave portion (around 120; See Fig. 2).
Regarding claim 25:
Khripkov et al. disclose the at least one slit (recessed into 110) is formed in parallel with the rear cover (132) and/or the front cover (132).
Regarding claim 26:

Regarding claim 27:
Khripkov et al. disclose a wireless communication circuit configured to transmit and/or receive a radio signal in a range of 3 GHz to 100 GHz via the antenna structure (Para. 0055, Lines 1-5).
Regarding claim 28:
Khripkov et al. disclose the antenna structure (150) includes: a printed circuit board (PCB) (230); and an array antenna (330/340) including at least two antenna elements (See Figs.) disposed on the PCB (230) at regular intervals, wherein when the rear cover (132) is viewed from above, the concave portion (around 120) is formed such that an inclined angle does not exceed 60 degrees (See Fig.).
Khripkov et al. is silent on that the inclined angle being formed between an inclined line and the vertical line, the inclined line connecting one of both ends of the PCB and the starting point of the concave portion starting from the lateral surface, and the vertical line perpendicularly connecting the one end of the antenna structure and the lateral surface.
Cho et al. disclose the inclined angle (See Fig. above) being formed between an inclined line (Inclined Line) and the vertical line (Vertical Lines), the inclined line (Inclined Line) connecting one of both ends of the PCB (defined as 360 in Fig. 3, but not labeled on Fig. 4) and the starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440), and the vertical line (Vertical Line) perpendicularly connecting the one end of the antenna structure (545 on 441 and 442) and the lateral surface (440).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement within a housing device as taught by Cho et al. into the device of Khripkov et al. for the benefit of providing electronic device that can improve antenna performance (Para. 0009, Lines 1-2) e.g. directivity, gain and beam scan coverage etc.
Regarding claim 29:

Accordingly, it would have been an obvious matter of design consideration to implement spacing between the housing and an antenna device to correspond to a fraction of the resonant wavelength for the benefit of providing isolation, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 30:
Khripkov et al. disclose the antenna structure (150) includes: a printed circuit board (PCB) (230); and an array antenna (330/340) including at least two antenna elements (See Figs.) disposed on the PCB (230) at regular intervals, wherein when the rear cover (132) is viewed from above, the concave portion (around 120) is formed such that an inclined angle does not exceed 60 degrees (See Fig.).
Khripkov et al. is silent on that the inclined angle being formed between an inclined line and the vertical line, the inclined line connecting one of both ends of the PCB and the starting point of the concave portion starting from the lateral surface, and the vertical line perpendicularly connecting the one end of the antenna structure and the lateral surface.
Cho et al. disclose the inclined angle (See Fig. above) being formed between an inclined line (Inclined Line) and the vertical line (Vertical Lines), the inclined line (Inclined Line) connecting one of both ends of the PCB (defined as 360 in Fig. 3, but not labeled on Fig. 4) and the starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440), and the vertical line (Vertical Line) perpendicularly connecting the one end of the antenna structure (545 on 441 and 442) and the lateral surface (440).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement within a housing device as taught by Cho et al. into the device of Khripkov et al. for the benefit of providing electronic device that can improve antenna performance (Para. 0009, Lines 1-2) e.g. directivity, gain and beam scan coverage etc.
Regarding claim 31:

Regarding claim 32:
Khripkov et al. disclose the at least one non-conductive region (160) is disposed between the antenna structure (150) and the concave portion (around 120) when the rear cover (132) is viewed from above.
Regarding claim 33:
Khripkov et al. disclose the antenna structure (150) is disposed such that a beam pattern is formed through the non-conductive portion (160) in a direction that the lateral surface faces (toward 120).
Regarding claim 34:
Khripkov et al. disclose the lateral member (defined by 110, 120, 140 and 160) includes a support member (140) extended at least partially between the front cover (131) and the rear cover (132), and wherein the electronic device (100) further comprises a display (180) supported by the support member (140) and disposed to be visually seen to the outside through the front cover (131).
Regarding claim 35:
Khripkov et al. disclose (in Figs. 2-7) an electronic device (100) comprising: a front cover (131) and a rear cover (132) forming a part of an outer appearance of the electronic device (100); a lateral member (defined by 110, 120, 140 and 160) disposed in a space between the front cover (131) and the rear cover (132), extended to a lateral surface of the electronic device (100) to form at least in part a lateral appearance of the electronic device (100; See Figs.), and including a conductive portion (110) and a non-conductive portion (160); and an antenna structure (150) disposed between the front cover (131) and the rear cover (132), and including: a printed circuit board (PCB) (230) disposed in the space (between the front and rear cover, 131 and 132); and an array antenna (330) including a plurality of antenna elements disposed on the PCB (230) at regular intervals (See Figs. 7) and forming a beam pattern toward the lateral surface (along the lateral member, defined by 110, 120, 140 and 160), wherein the non-conductive portion (160) is disposed at a position overlapped with the antenna structure (150) when the lateral surface is viewed from outside (See Figs.), wherein the conductive portion (110) includes 
          
    PNG
    media_image1.png
    279
    496
    media_image1.png
    Greyscale

Khripkov et al. is silent on that the inclined angle being formed between an inclined line and a vertical line, the inclined line connecting one of both ends of the antenna structure and a starting point of the concave portion starting from the lateral surface, and the vertical line perpendicularly connecting the one end of the antenna structure and the lateral surface.
Khripkov et al. disclose that the antenna structure and the housing are arranged to maximize the antenna gain and beam scan coverage (Para. 0017, Lines 1-4; Para. 0023, Lines 7-12; Para. 0031, Lines 1-7; Para. 0091, Lines 14-16).
Cho et al. disclose (in Figs. 2-5) inclined angle (See Fig. below) being formed between an inclined line (Inclined Line) and a vertical line (Vertical Line), the inclined line (Inclined Line) connecting one of both ends of the antenna structure (545 on 441 and 442) and a starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440), and the vertical line (Vertical Line) perpendicularly connecting the one end of the antenna structure (545 on 441 and 442) and the lateral surface (440). 

    PNG
    media_image2.png
    284
    524
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement within a housing device as taught by Cho et al. into the device of Khripkov et al. for the benefit of providing electronic device that can improve antenna performance (Para. 0009, Lines 1-2) e.g. directivity, gain and beam scan coverage etc.
Regarding claim 36:
Khripkov et al. disclose the concave portion (around 120) is formed with the inclined angle ranges from 30 degrees to 60 degrees (See Fig.).
Regarding claim 37:
Khripkov et al. disclose the rear cover (132) is viewed from above, the concave portion (around 120) is formed such that an inclined angle does not exceed 60 degrees (See Fig.).
Khripkov et al. is silent on that the inclined angle being formed between an inclined line and the vertical line, the inclined line connecting one of both ends of the PCB and the starting point of the concave portion starting from the lateral surface, and the vertical line perpendicularly connecting the one end of the antenna structure and the lateral surface.
Cho et al. disclose the inclined angle (See Fig. below) being formed between an inclined line (Inclined Line) and the vertical line (Vertical Line), the inclined line (Inclined Line) connecting one of both ends of the PCB (defined as 360 in Fig. 3, but not labeled on Fig. 4) and the starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440), and the vertical line (Vertical Line) perpendicularly connecting the one end of the antenna structure (545 on 441 and 442) and the lateral surface (440).

Regarding claim 38:
Khripkov et al. disclose the rear cover (132) is viewed from above, the concave portion (around 120) is formed such that an inclined angle does not exceed 60 degrees (See Fig.).
Khripkov et al. is silent on that the inclined angle being formed between an inclined line and the vertical line, the inclined line connecting one of both ends of the array antenna and the starting point of the concave portion starting from the lateral surface, and the vertical line perpendicularly connecting the one end of the antenna structure and the lateral surface.
Cho et al. disclose the inclined angle (See Fig. below) being formed between an inclined line (Inclined Line) and the vertical line (Vertical Line), the inclined line (Inclined Line) connecting one of both ends of the PCB (defined as 360 in Fig. 3, but not labeled on Fig. 4) and the starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440), and the vertical line (Vertical Line) perpendicularly connecting the one end of the antenna structure (545 on 441 and 442) and the lateral surface (440).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement within a housing device as taught by Cho et al. into the device of Khripkov et al. for the benefit of providing electronic device that can improve antenna performance (Para. 0009, Lines 1-2) e.g. directivity, gain and beam scan coverage etc.
Regarding claim 39:
Khripkov et al. disclose the concave portion (around 120) has at least one slit (recessed into 110) further recessed from an inner surface of the concave portion (around 120).
Regarding claim 40:
Khripkov et al. disclose a wireless communication circuit configured to transmit and/or receive a radio signal in a range of 3 GHz to 100 GHz via the array antenna (Para. 0055, Lines 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845